DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Abstract
The abstract of the disclosure is objected to because the abstract should be in a one paragraph format, should not include legal phraseology such as “means” (see lines 11-12) and should be submitted on page with no other verbiage thereon.  Correction is required.  See MPEP § 608.01(b).

Specification
The disclosure is objected to because of the following informalities: 
In paragraph 0080, line 3: “covert” should be “cover”.  
Appropriate correction is required.

Claim Objections
Claims 1 and 6 are objected to because of the following informalities:  
            In regard to claim 1, the term “or” (see line 2) renders the scope of the claim unclear, i.e., it is not clear as to whether or not a package for a product having an applicator or a single-use product is being claimed.
           Further in regard to claim 1, on line 13, the term “welding” should be “dewelding” (see page 4, lines 12-13) and the claim will be examined as such.
            In regard to claim 6, it is unclear as to which element the term “it” is referring (see line 2).

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
           In regard to claim 6, an antecedent basis for “the transverse dimensions” (see line 4) has not been defined.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hauger (US 2016/0249728).
In regard to claim 1, Hauger discloses a packaging for a cosmetic product sample having an applicator or a single use product for sale comprising:
a shell 2 incorporating a first portion 5 comprising a first cavity and a second portion 3 comprising a second cavity wherein the cavities are connected together to as to enable the reception of an applicator 8;
a cover 18 positioned on the shell so as to cover the first and second cavities, the cover being welded around the first cavity on the first portion of the shell forming a first weld 6 and around the second cavity of the second portion of the shell forming a second weld 6 (see paragraphs 0074 and 0075) wherein the first weld is intended to be dewelded by peeling away the cover 18 in order to enable the opening of the first cavity (as seen in Figure 3),
 wherein the package comprises reinforcing means separating the first and second portions wherein the reinforcing means prevents the dewelding of the second weld when the dewelding of the first weld takes place during the peeling away of the cover (see paragraph 0104).
In regard to claim 2, the reinforcing means comprise a weld bead between the first and second portions (see paragraph 0106, the weld bead being formed by the “particularly intensive” weld in the wet region of the package).
In regard to claim 3, the first portion comprises a first boarder around the first weld and the cover defines a free edge facing the first boarder, i.e., see Figure 2, the first boarder is the side edge of the portion around the cavity in the first portion,
In regard to claim 4, similarly, the second portion comprises a second boarder around the second weld and the cover is sealed to the second boarder.
In regard to claim 5, the first and second portions are coplanar such that the shell with the cover thereon define a flat surface.
In regard to claim 6, an intermediate cavity 4 (see Figure 1) is positioned between the first and second cavities and has a transverse dimension smaller than a transverse dimension of the first and second cavities.
In regard to claim 7, the intermediate cavity may include a neck 17 (see Figure 11) which projects into the intermediate cavity.
In regard to claim 8, Hauger discloses an applicator having a grippable element 9, an application element 11 and a cosmetic substance (see paragraph 0076, lines 1-4) wherein the greppable element is positioned in the first cavity and the application element and cosmetic substance is arranged in the second cavity.
In regard to claim 9, the applicator is a mascara applicator, the cosmetic substance is mascara and the application element is a mascara brush (see the last sentence in paragraph 0096).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The Discko, Jr. and Gueret references are cited as being directed to the state of the art as teachings of other mascara packages having a shell incorporating cavities for a cosmetic and an applicator and a peelable cover for covering the cavities prior to use.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J WALCZAK whose telephone number is (571)272-4895. The examiner can normally be reached Monday-Friday 6:30-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Angwin can be reached on 571-270-3735. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





DJW
9/27/22

/DAVID J WALCZAK/Primary Examiner, Art Unit 3754